EXHIBIT 10.2

AMENDED AND RESTATED SUBSIDIARY GUARANTY

Amended and Restated Subsidiary Guaranty, dated as of August 16, 2007 by and
among the undersigned and such other Persons which may become party hereto from
time to time by executing a joinder (in the form of Appendix 1 hereto) (each a
“Subsidiary Guarantor” and collectively the “Subsidiary Guarantors”), in favor
of each of the Lenders (as defined herein) and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for itself
and for the other financial institutions (collectively, the “Lenders”) which are
or may become parties to the Amended and Restated Credit Agreement dated as of
August 16, 2007 among FelCor Lodging Trust Incorporated and FelCor Lodging
Limited Partnership (the “Borrowers”), the Administrative Agent, Citicorp North
America, Inc., as Syndication Agent and the Lenders (the “Credit Agreement”).
Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Credit Agreement.

WHEREAS, the Borrowers, the Administrative Agent, the Lenders and the other
parties thereto have entered into the Credit Agreement;

WHEREAS, the Borrowers and each Subsidiary Guarantor are members of a group of
related entities, the success of each of which is dependent in part on the
success of the other members of such group;

WHEREAS, each Subsidiary Guarantor expects to receive substantial direct and
indirect benefits from the Revolving Loans made by each Lender to the Borrowers
pursuant to the Credit Agreement (which benefits are hereby acknowledged);

WHEREAS, the Borrowers have covenanted and agreed with the Lenders, that
pursuant to Section 5.13 of the Credit Agreement, the undersigned Subsidiary
Guarantors shall execute and deliver this Amended and Restated Subsidary
Guaranty; and

WHEREAS, each Subsidiary Guarantor wishes to guaranty the Borrowers’ obligations
to the Lenders and the Administrative Agent under and in respect of the Credit
Agreement as herein provided.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1.            Guaranty of Payment and Performance of Obligations. In
consideration of the Lenders’ extending credit, or otherwise, in their
discretion, giving time, financial or banking facilities or accommodations to
the Borrowers, each Subsidiary Guarantor hereby jointly and severally,
absolutely, irrevocably and unconditionally guarantees to the Administrative
Agent and each Lender that the Borrowers will duly and punctually pay or
perform, at the place specified therefor, or if no place is specified, at the

 

A/72162016.2



Administrative Agent’s head office, (i) all indebtedness, obligations and
liabilities of the Borrowers to any of the Lenders and the Administrative Agent,
individually or collectively, under the Credit Agreement or any of the other
Loan Documents or in respect of any of the Loans or the Notes or other
instruments at any time evidencing any obligations thereunder, whether existing
on the date of the Credit Agreement or arising or incurred thereafter, direct or
indirect, secured or unsecured, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, arising by contract, operation
of law or otherwise, including all such which would become due but for the
operation of the automatic stay pursuant to §362(a) of the Federal Bankruptcy
Code and the operation of §§502(b) and 506(b) of the Federal Bankruptcy Code;
and (ii) without limitation of the foregoing, all reasonable fees, costs and
expenses incurred by the Administrative Agent or the Lenders in attempting to
collect or enforce any of the foregoing, accrued in each case to the date of
payment thereof (collectively the “Obligations” and individually an
“Obligation”). This Amended and Restated Subsidiary Guaranty is an absolute,
unconditional and continuing guaranty of the full and punctual payment and
performance by the Borrowers of the Obligations and not of their collectibility
only and is in no way conditioned upon any requirement that any Lender or the
Administrative Agent first attempt to collect any of the Obligations from the
Borrowers or resort to any security or other means of obtaining payment of any
of the Obligations which any Lender or the Administrative Agent now has or may
acquire after the date hereof or upon any other contingency whatsoever. Upon any
Event of Default which is continuing by the Borrowers in the full and punctual
payment and performance of the Obligations, the liabilities and obligations of
each Subsidiary Guarantor hereunder shall, at the option of the Administrative
Agent, become forthwith due and payable to the Administrative Agent and to the
Lender or Lenders owed the same without demand or notice of any nature, all of
which are expressly waived by each Subsidiary Guarantor, except for notices
required to be given to the Borrowers under the Loan Documents. Payments by the
Subsidiary Guarantors hereunder may be required by any Lender or the
Administrative Agent on any number of occasions.

2.            Subsidiary Guarantor’s Further Agreements to Pay. Each Subsidiary
Guarantor further jointly and severally agrees, as the principal obligor and not
as a guarantor only, to pay to each Lender and the Administrative Agent
forthwith upon demand, in funds immediately available to such Lender or the
Administrative Agent, all costs and expenses (including court costs and legal
fees and expenses) incurred or expended by the Administrative Agent or such
Lender in connection with this Amended and Restated Subsidiary Guaranty and the
enforcement hereof, together with interest on amounts recoverable under this
Amended and Restated Subsidiary Guaranty from the time after such amounts become
due at the default rate of interest set forth in the Credit Agreement; provided
that if such interest exceeds the maximum amount permitted to be paid under
applicable law, then such interest shall be reduced to such maximum permitted
amount.

3.            Payments. Each Subsidiary Guarantor jointly and severally
covenants and agrees that the Obligations will be paid strictly in accordance
with their respective terms regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction

 

2

A/72162016.2



affecting any of such terms or the rights of the Administrative Agent or any
Lender with respect thereto. Without limiting the generality of the foregoing,
each Subsidiary Guarantor’s obligations hereunder with respect to any Obligation
shall not be discharged by a payment in a currency other than the currency in
which the Obligation is denominated (the “Obligation Currency”) or at a place
other than the place specified for the payment of the Obligation, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Obligation Currency and transferred to New York, New York,
U.S.A., under normal banking procedures does not yield the amount of Obligation
Currency due thereunder.

4.            Taxes. All payments hereunder shall be made without any
counterclaim or set-off, free and clear of, and without reduction for any
Indemnified Taxes or Other Taxes, which are now or may hereafter be imposed,
levied or assessed by any Governmental Authority on payments hereunder, all of
which will be for the account of and paid by the Subsidiary Guarantors. If for
any reason, any such reduction is made or any Taxes are paid by the
Administrative Agent or any Lender (except for taxes on income or profits of
such Administrative Agent or Lender), each Subsidiary Guarantor jointly and
severally agrees to pay to the Administrative Agent or such Lender such
additional amounts as may be necessary to ensure that the Administrative Agent
or such Lender receives the same net amount which it would have received had no
such reduction been made or Taxes paid.

5.            Consent to Jurisdiction. Each Subsidiary Guarantor agrees that any
suit for the enforcement of this Amended and Restated Subsidiary Guaranty or any
of the other Loan Documents may be brought in the courts of the State of New
York sitting in New York, New York or any federal court sitting in New York, New
York and consents to the non-exclusive jurisdiction of such courts and the
service of process in any such suit being made upon such Subsidiary Guarantor by
mail at the address specified herein. Except to the extent such waiver is
expressly prohibited by law, each Subsidiary Guarantor hereby waives any
objection that it may now or hereafter have to the venue of any such suit or any
such court or that such suit is brought in an inconvenient court.

6.            Liability of each Subsidiary Guarantor. The Administrative Agent
and each Lender have and shall have the absolute right to enforce the liability
of each Subsidiary Guarantor hereunder without resort to any other right or
remedy including any right or remedy under any other guaranty or against any
other Subsidiary Guarantor, and the release or discharge of any Subsidiary
Guarantor or other guarantor of any Obligations shall not affect the continuing
liability of each Subsidiary Guarantor hereunder that has not been released or
discharged.

It is the intention and agreement of each Subsidiary Guarantor, the
Administrative Agent and the Lenders that the obligations of each Subsidiary
Guarantor under this Amended and Restated Subsidiary Guaranty shall be joint and
several and valid and enforceable against each Subsidiary Guarantor to the
maximum extent permitted by applicable law. Accordingly, if any provision of
this Amended and Restated Subsidiary Guaranty creating any obligation of any
Subsidiary Guarantor in favor of the

 

3

A/72162016.2



Administrative Agent and the Lenders shall be declared to be invalid or
unenforceable in any respect or to any extent, it is the stated intention and
agreement of the Subsidiary Guarantors, the Administrative Agent and the Lenders
that any balance of the obligation created by such provision and all other
obligations of each of the other Subsidiary Guarantors to the Administrative
Agent and the Lenders created by other provisions of this Amended and Restated
Subsidiary Guaranty shall remain valid and enforceable. Likewise, if by final
order a court of competent jurisdiction shall declare any sums which the
Administrative Agent or the Lenders may be otherwise entitled to collect from
any Subsidiary Guarantor under this Amended and Restated Subsidiary Guaranty to
be in excess of those permitted under any law (including any federal or state
fraudulent conveyance or like statute or rule of law) applicable to such
Subsidiary Guarantor’s obligations under this Amended and Restated Subsidiary
Guaranty, it is the stated intention and agreement of the Subsidiary Guarantors,
the Administrative Agent and the Lenders that all sums not in excess of those
permitted under such applicable law shall remain fully collectible by the
Administrative Agent and the Lenders from each of the other Subsidiary
Guarantors, jointly and severally.

7.            Representations and Warranties; Covenants. (a) Each Subsidiary
Guarantor hereby makes and confirms the representations and warranties made on
its behalf by the Borrowers pursuant to §3 of the Credit Agreement, as if such
representations and warranties were set forth herein. Each Subsidiary Guarantor
hereby agrees to perform the covenants set forth in §§5 and 6 of the Credit
Agreement (to the extent such covenants expressly apply to such Subsidiary
Guarantor) as if such covenants were set forth herein. Each Subsidiary Guarantor
acknowledges that it is, on a collective basis with the Borrowers and all other
Subsidiary Guarantors, bound by the financial covenants and other covenants set
forth in §6.1 of the Credit Agreement. Each Subsidiary Guarantor hereby confirms
that it shall be bound by all acts or omissions of the Borrowers pursuant to the
Credit Agreement.

 

(b)          Each Subsidiary Guarantor is a limited liability company, limited
partnership, corporation, or other legal entity, as applicable, duly formed or
organized, validly existing and in good standing under the laws of the state of
its formation or organization; each Subsidiary Guarantor has all requisite
limited liability company, limited partnership, corporate or other legal entity
power, as applicable, to own its respective properties and conduct its
respective business as now conducted and as presently contemplated; and such
Subsidiary Guarantor is in good standing as a foreign entity and is duly
authorized to do business in the jurisdictions where the properties and
Unencumbered Assets owned or ground-leased by it are located and in each other
jurisdiction where such qualification is necessary except where a failure to be
so qualified in such other jurisdiction would not have a Material Adverse
Effect. The execution, delivery and performance of this Amended and Restated
Subsidiary Guaranty and the transactions contemplated hereby (i) are within the
authority of such Subsidiary Guarantor, (ii) have been duly authorized by all
necessary proceedings on the part of such Subsidiary Guarantor and any member,
manager, or other controlling Person thereof, (iii) do not conflict with or
result in any breach or contravention of any provision of law, statute, rule or
regulation to which such Subsidiary Guarantor is subject or any judgment,

 

4

A/72162016.2



order, writ, injunction, license or permit applicable to such Subsidiary
Guarantor, (iv) do not conflict with any provision of the Certificate of
Organization or Formation, the limited liability company agreement, articles of
incorporation, bylaws, or other authority documents of such Subsidiary Guarantor
or the authority documents of any controlling Person thereof, and (v) do not
contravene any provisions of, or constitute a default, Default or Event of
Default or a failure to comply with any term, condition or provision of, any
other agreement, instrument, judgment, order, decree, permit, license or
undertaking binding upon or applicable to such Subsidiary Guarantor or any of
such Subsidiary Guarantor’s properties (except for any such failure to comply
under any such other agreement, instrument, judgment, order, decree, permit,
license, or undertaking as would not have a Material Adverse Effect) or result
in the creation of any mortgage, pledge, security interest, lien, encumbrance or
charge upon any of the properties or assets of such Subsidiary Guarantor.

 

(c)          The Guaranty has been duly executed and delivered and constitutes
the legal, valid and binding obligations of each Subsidiary Guarantor, subject
only to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and to the fact that the availability of the
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceeding therefor may be brought.

 

(d)          The execution, delivery and performance by each Subsidiary
Guarantor of this Amended and Restated Subsidiary Guaranty and the transactions
contemplated hereby do not require (i) the approval or consent of any
governmental agency or authority other than those already obtained, or (ii)
filing with any governmental agency or authority, other than filings which will
be made with the SEC when and as required by law.

8.            Effectiveness. The obligations of each Subsidiary Guarantor under
this Amended and Restated Subsidiary Guaranty shall continue in full force and
effect and shall remain in operation until all of the Obligations shall have
been paid in full or otherwise fully satisfied, and continue to be effective or
be reinstated, as the case may be, if at any time payment or other satisfaction
of any of the Obligations is rescinded or must otherwise be restored or returned
upon the bankruptcy, insolvency, or reorganization of a Borrower, or otherwise,
as though such payment had not been made or other satisfaction occurred. No
invalidity, irregularity or unenforceability of the Obligations by reason of
applicable bankruptcy laws or any other similar law, or by reason of any law or
order of any government or agency thereof purporting to reduce, amend or
otherwise affect the Obligations, shall impair, affect, be a defense to or claim
against the obligations of any Subsidiary Guarantor under this Amended and
Restated Subsidiary Guaranty.

9.            Freedom of Lender to Deal with Borrowers and Other Parties. The
Administrative Agent and each Lender shall be at liberty, without giving notice
to or obtaining the assent of any Subsidiary Guarantor and without relieving any
Subsidiary Guarantor of any liability hereunder, to deal with the Borrowers and
with each other

 

5

A/72162016.2



party who now is or after the date hereof becomes liable in any manner for any
of the Obligations, in such manner as the Administrative Agent or such Lender in
its sole discretion deems fit, and to this end each Subsidiary Guarantor gives
to the Administrative Agent and each Lender full authority in its sole
discretion to do any or all of the following things: (a) extend credit, make
loans and afford other financial accommodations to the Borrowers at such times,
in such amounts and on such terms as the Administrative Agent or such Lender may
approve, (b) vary the terms and grant extensions of any present or future
indebtedness or obligation of the Borrowers or of any other party to the
Administrative Agent or such Lender, (c) grant time, waivers and other
indulgences in respect thereto, (d) vary, exchange, release or discharge, wholly
or partially, or delay in or abstain from perfecting and enforcing any security
or guaranty or other means of obtaining payment of any of the Obligations which
the Administrative Agent or any Lender now has or may acquire after the date
hereof, (e) accept partial payments from the Borrowers or any such other party,
(f) release or discharge, wholly or partially, any endorser or guarantor, and
(g) compromise or make any settlement or other arrangement with the Borrowers or
any such other party.

10.          Unenforceability of Obligations Against Borrowers; Invalidity of
Security or Other Guaranties. If for any reason a Borrower has no legal
existence or is under no legal obligation to discharge any of the Obligations
undertaken or purported to be undertaken by it or on its behalf, or if any of
the moneys included in the Obligations have become irrecoverable from a Borrower
by operation of law or for any other reason, this Amended and Restated
Subsidiary Guaranty shall nevertheless be binding on each Subsidiary Guarantor
to the same extent as if such Subsidiary Guarantor at all times had been the
principal debtor on all such Obligations. This Amended and Restated Subsidiary
Guaranty shall be in addition to any other guaranty or other security for the
Obligations, and it shall not be prejudiced or rendered unenforceable by the
invalidity of any such other guaranty or security.

11.          Waivers by Subsidiary Guarantor. Each Subsidiary Guarantor waives
notice of acceptance hereof, notice of any action taken or omitted by the
Administrative Agent or any Lender in reliance hereon, and any requirement that
the Administrative Agent or any Lender be diligent or prompt in making demands
hereunder, giving notice of any default by the Borrowers or asserting any other
rights of the Administrative Agent or any Lender hereunder. Each Subsidiary
Guarantor also irrevocably waives, to the fullest extent permitted by law, all
defenses in the nature of suretyship that at any time may be available in
respect of such Subsidiary Guarantor’s obligations hereunder by virtue of any
statute of limitations, valuation, stay, moratorium law or other similar law now
or hereafter in effect.

12.          Restriction on Subrogation and Contribution Rights. Notwithstanding
any other provision to the contrary contained herein or provided by applicable
law, unless and until all of the Obligations have been indefeasibly paid in full
in cash and satisfied in full, each Subsidiary Guarantor hereby irrevocably
defers and agrees not to enforce any and all rights it may have at any time
(whether arising directly or indirectly, by operation of law or by contract) to
assert any claim against the Borrowers on account of payments

 

6

A/72162016.2



made under this Amended and Restated Subsidiary Guaranty, including, without
limitation, any and all rights of or claim for subrogation, contribution,
reimbursement, exoneration and indemnity, and further waives any benefit of and
any right to participate in any collateral which may be held by the
Administrative Agent or any Lender or any affiliate of the Administrative Agent
or any Lender. In addition, each Subsidiary Guarantor will not claim any set-off
or counterclaim against the Borrowers in respect of any liability it may have to
the Borrowers unless and until all of the Obligations have been indefeasibly
paid in full in cash and satisfied in full.

Subject to the foregoing and the indefeasible performance and payment in full of
the Obligations, each Subsidiary Guarantor acknowledges that all other
Subsidiary Guarantors shall have contribution rights against such Subsidiary
Guarantor in accordance with applicable law and in accordance with each such
Person’s benefits received under the Credit Agreement and the Loans.

13.          Demands. Any demand on or notice made or required to be given
pursuant to this Amended and Restated Subsidiary Guaranty shall be in writing
and shall be delivered in hand, mailed by United States registered or certified
first class mail, postage prepaid, return receipt requested, sent by overnight
courier, or sent by telegraph, telecopy, telefax or telex and confirmed by
delivery via courier or postal service, addressed as follows:

 

(a)

if to the Subsidiary Guarantors, at

 

c/o FelCor Lodging Trust Incorporated

545 E. John Carpenter Freeway, Suite 1300

Irving, TX 75062

Attention: General Counsel

 

or at such other address for notice as the Subsidiary Guarantors shall last have
furnished in writing to the Administrative Agent;

 

(b)

if to the Administrative Agent, at

 

JP Morgan Chase Bank, N.A.

Loan and Agency Services Group

1111 Fannin Street

10th Floor

Houston, TX 77002,

 

with a copy to,

 

JP Morgan Chase Bank, N.A.

277 Park Avenue

New York, New York 10172

Attention: Donald Shokrian

 

7

A/72162016.2



 

or at such other address for notice as the Administrative Agent shall last have
furnished in writing to the Subsidiary Guarantors; and

(c)          if to any Lender, at such Lender's address as set forth in its
Administrative Questionnaire.

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the confirmed transmission of such facsimile or (ii) if sent by
registered or certified first-class mail, postage prepaid, return receipt
requested, on the fifth Business Day following the mailing thereof.

14.          Amendments, Waivers, Etc. No provision of this Amended and Restated
Subsidiary Guaranty can be changed, waived, discharged or terminated except by
an instrument in writing signed by the Administrative Agent and the Subsidiary
Guarantors expressly referring to the provision of this Amended and Restated
Subsidiary Guaranty to which such instrument relates; and no such waiver shall
extend to, affect or impair any right with respect to any Obligation which is
not expressly dealt with therein. No course of dealing or delay or omission on
the part of the Administrative Agent or the Lenders or any of them in exercising
any right shall operate as a waiver thereof or otherwise be prejudicial thereto.

15.          Further Assurances. Each Subsidiary Guarantor at its sole cost and
expense agrees to do all such things and execute, acknowledge and deliver all
such documents and instruments as the Administrative Agent from time to time may
reasonably request in order to give full effect to this Amended and Restated
Subsidiary Guaranty and to perfect and preserve the rights and powers of the
Administrative Agent and the Lenders hereunder.

16.          Miscellaneous Provisions. This Amended and Restated Subsidiary
Guaranty is intended to take effect as a sealed instrument to be governed by and
construed in accordance with the laws of the State of New York and shall inure
to the benefit of the Administrative Agent, each Lender and its respective
successors in title and assigns permitted under the Credit Agreement, and shall
be binding on each Subsidiary Guarantor and each Subsidiary Guarantor’s
successors in title, assigns and legal representatives. The rights and remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or any other agreement. The invalidity or unenforceability of any one or more
sections of this Amended and Restated Subsidiary Guaranty shall not affect the
validity or enforceability of its remaining provisions. Captions are for ease of
reference only and shall not affect the meaning of the relevant provisions. The
meanings of all defined terms used in this Amended and Restated Subsidiary
Guaranty shall be equally applicable to the singular and plural forms of the
terms defined.

 

8

A/72162016.2



17.          WAIVER OF JURY TRIAL. EXCEPT TO THE EXTENT SUCH WAIVER IS EXPRESSLY
PROHIBITED BY LAW, EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY JURISDICTION AND IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH,
OR ARISING OUT OF THIS AMENDED AND RESTATED SUBSIDIARY GUARANTY, THE
OBLIGATIONS, OR ANY INSTRUMENT OR DOCUMENT DELIVERED PURSUANT HERETO OR THERETO
OR ANY OTHER CLAIM OR DISPUTE HOWSOEVER ARISING, AMONG THE SUBSIDIARY
GUARANTORS, THE BORROWERS, THE ADMINISTRATIVE AGENT AND/OR THE LENDERS. THIS
WAIVER OF JURY TRIAL SHALL BE EFFECTIVE FOR EACH AND EVERY DOCUMENT EXECUTED BY
THE SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT OR THE LENDERS AND DELIVERED
TO THE ADMINISTRATIVE AGENT OR THE LENDERS, AS THE CASE MAY BE, WHETHER OR NOT
SUCH DOCUMENTS SHALL CONTAIN SUCH A WAIVER OF JURY TRIAL. EACH SUBSIDIARY
GUARANTOR CONFIRMS THAT THE FOREGOING WAIVERS ARE INFORMED AND FREELY MADE.

 

[Remainder of Page Intentionally Left Blank]

9

A/72162016.2



IN WITNESS WHEREOF, each Subsidiary Guarantor has executed and delivered this
Amended and Restated Subsidiary Guaranty as of the date first above written.

 

FELCOR/CSS HOLDINGS, L.P., a Delaware limited partnership

 

 

By:

FelCor/CSS Hotels, L.L.C., a Delaware limited

 

liability company, its general partner

 

 

By:/s/Andrew J. Welch      

 

Name: Andrew J. Welch

 

Title:

Executive Vice President and Chief

Financial Officer

 

FELCOR HOTEL ASSET COMPANY, L.L.C., a Delaware limited liability company

 

By:/s/Andrew J. Welch      

 

Name: Andrew J. Welch

 

Title:

Executive Vice President and Chief

 

Financial Officer

 

 

FELCOR PENNSYLVANIA COMPANY, L.L.C., a Delaware limited liability company

 

By: /s/Andrew J. Welch    

 

Name: Andrew J. Welch

 

Title:

Executive Vice President and Chief

 

Financial Officer

 

 

FELCOR LODGING HOLDING COMPANY, L.L.C., a Delaware limited liability company

 

By: /s/Andrew J. Welch    

 

Name: Andrew J. Welch

 

Title:

Executive Vice President and Chief

 

Financial Officer

 

 

1

A/72162016.2



FELCOR CANADA CO., a Nova Scotia unlimited liability company

 

By: /s/Andrew J. Welch    

 

Name: Andrew J. Welch

 

Title:

Executive Vice President and Chief

 

Financial Officer

 

 

FELCOR OMAHA HOTEL COMPANY, L.L.C., a Delaware limited liability company

 

By: /s/Andrew J. Welch    

 

Name: Andrew J. Welch

 

Title:

Executive Vice President and Chief

 

Financial Officer

 

 

FELCOR TRS HOLDINGS, L.L.C., a Delaware limited liability company

 

By: /s/Andrew J. Welch    

 

Name: Andrew J. Welch

 

Title:

Executive Vice President and Chief

 

Financial Officer

 

 

MYRTLE BEACH HOTELS, L.L.C., a Delaware limited liability company

 

By: /s/Andrew J. Welch    

 

Name: Andrew J. Welch

 

Title:

Executive Vice President and Chief

 

Financial Officer

 

 

2

A/72162016.2



FELCOR TRS BORROWER 1, L.P., a Delaware limited partnership

 

 

By:

FelCor TRS Borrower GP 1, L.L.C., a Delaware

 

limited liability company, its general partner

 

 

By: /s/Andrew J. Welch    

 

Name: Andrew J. Welch

 

Title:

Executive Vice President and Chief

 

Financial Officer

 

 

FELCOR TRS BORROWER 4, L.L.C., a Delaware limited liability company

 

By: /s/Andrew J. Welch    

 

Name: Andrew J. Welch

 

Title:

Executive Vice President and Chief

 

Financial Officer

 

FELCOR/ST. PAUL HOLDINGS, L.P., a Delaware limited partnership

 

 

By:

FelCor/CSS Hotels, L.L.C., a Delaware limited

 

liability company, its general partner

 

 

By: /s/Andrew J. Welch    

 

Name: Andrew J. Welch

 

Title:

Executive Vice President and Chief

 

Financial Officer

 

 

3

A/72162016.2



Appendix 1

 

FORM OF JOINDER AGREEMENT

(SUBSIDIARY GUARANTY)

Dated as of ______ __, 20___

 

JPMorgan Chase Bank, N.A.,

  as Administrative Agent

277 Park Avenue

New York, New York 10172

Attention: Donald Shokrian (Fax: 646-534-0574)

 

Ladies and Gentlemen:

 

Reference is hereby made to (a) the Amended and Restated Credit Agreement, dated
as of August 16, 2007 (as amended and in effect from time to time, the “Credit
Agreement”), by and among FELCOR LODGING TRUST INCORPORATED and FELCOR LODGING
LIMITED PARTNERSHIP (the “Borrowers”), the Lenders party thereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent for itself and the Lenders (the
“Administrative Agent”), and CITICORP NORTH AMERICA, INC., as Syndication Agent
and (b) the Amended and Restated Subsidiary Guaranty dated as of August 16, 2007
(the “Subsidiary Guaranty”) from certain subsidiaries of the Borrowers to the
Lenders and the Administrative Agent. Terms not otherwise defined herein which
are defined in the Credit Agreement shall have the respective meanings given
thereto in the Credit Agreement.

 

 

1.

Joinder to Subsidiary Guaranty.

 

The Undersigned, _________________, a ______ _________, (the “Undersigned”)
hereby joins the Subsidiary Guaranty as a Subsidiary Guarantor and agrees to
comply with and be bound by all of the terms, conditions and covenants of the
Subsidiary Guaranty. Without limiting the generality of the preceding sentence,
the Undersigned agrees that it shall be jointly and severally liable, together
with the other Subsidiary Guarantors thereunder, for the guaranty of the payment
and performance of all obligations of the Borrowers under the Credit Agreement
as further set forth therein.

 

From and after the Effective Date hereof (as hereinafter defined), all
references in the Loan Documents to the “Subsidiary Guarantors” shall for all
purposes be deemed to include the Undersigned.

 

 

2.

New Subsidiary Guarantor’s Representations and Warranties.

The Undersigned represents and warrants to the Administrative Agent and the
Lenders that:

 

A/72162016.2



 

a.

it is capable of complying with and is in compliance with all of the provisions
of the Subsidiary Guaranty, the Credit Agreement and the other Loan Documents
applicable to it;

 

b.

each of the representations and warranties set forth in §3 of the Credit
Agreement made on its behalf by the Borrowers, except as set forth on Schedule
2(b) attached hereto and each of the representations and warranties set forth in
§7 of the Subsidiary Guaranty is true and correct in all material respects with
respect to the Undersigned as of the date hereof (except to the extent that such
representations and warranties relate expressly to an earlier date);

 

c.

Schedule 2(c) attached hereto sets forth a true and accurate description of the
Subsidiary Guarantors and the revised Schedule 3.15 attached hereto sets forth a
true and accurate list of the properties and Unencumbered Assets.

 

d.

upon the execution of this Joinder Agreement, the Undersigned will be jointly
and severally liable, together with the other Subsidiary Guarantors, for the
payment and performance of all obligations of the Borrowers under the Credit
Agreement as set forth in the Subsidiary Guaranty.

 

 

3.

Delivery of Documents.

 

The Undersigned hereby agrees that it shall comply with the requirements of
§5.13 of the Credit Agreement and shall deliver the items referenced therein to
the Administrative Agent concurrently with this Joinder Agreement (the date on
which all such documents shall have been delivered to the Administrative Agent
being hereinafter referred to as the “Effective Date”), each of which shall be
in form and substance reasonably satisfactory to the Administrative Agent.

[Remainder of Page Intentionally Left Blank]

 

2

A/72162016.2



This Joinder Agreement shall be governed by and construed in accordance with the
laws of the State of New York.

Very truly yours,

 

______________________________

 

 

By:

Name:

Title:

 

Accepted and Agreed:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

By:

Name:

Title:

 

A/72162016.2



SCHEDULE 2(b)

 

A/72162016.2



SCHEDULE 2(c)

 

SUBSIDIARY GUARANTORS

A/72162016.2



SCHEDULE 3.15

 

PROPERTIES AND UNENCUMBERED ASSETS

 

 

A/72162016.2

 

 